Gill, J.
( Ellison, J., concurring.) — I do not concur with Judge Smith as to paragraph 3 of his opinion. In my opinion, the trial court erred in excluding the proffered testimony of witness J. W. Sapp, called by defendant. The witness was asked by defendant’s *478counsel as to what conversation he, witness, had with Ball after his arm was hurt. Sapp proceeded to relate-the circumstances of having met Ball in a saloon at Independence, and, after stating some conversation had between the two (not important here to repeat), said : “ I was talking to him about carrying his arm in a sling ; during the few minutes, I said I had heard he had been using his arm — ” Here the witness was interrupted by plaintiff’s counsel, who objected to such evidence. Defendant’s counsel then and there cautioned the witness to state what he (witness ) then said to Ball. Witness answered: “That is what I am going to tell, just exactly what I said to him.” Plaintiff’s counsel then pressed the objection on the alleged ground that such testimony was mere “hearsay and incompetent.” Defendant’s counsel stated to the court that this remark was made by Sapp to Ball (to-wit: “ That he had heard he had been using his arm”), and that it was not denied by Mr. Ball. The court sustained the objection, and excluded the evidence so offered. Whatever else, then, the witness may have further said as to. what he told Ball, the evidence offered and rejected was this remark by Sapp to Ball: “Ihave heard you (Ball) have been using your arm,” and this Ball did not deny. This was not hearsay evidence, but belongs to that class known as implied admissions — statements made to, and in the presence of, the party, and calling, properly and naturally, for a reply from men similarly situated, and, being acquiesced in by silence, are to be regarded as admitted. 1 Greenl. on Ev., sec. 197; State v. Miller, 49 Mo. 505 State v. Walker, 98 Mo. 106; People v. Clauson, 2 Utah, 502; Mix v. Osby, 62 Ill. 193.
The cases cited by plaintiff’s counsel in nowise conflict with the rule announced in the foregoing cases. In 2 Howard (Miss.) 846, it was sought to establish an admission as against the plaintiff by detailing a conversation had in his presence relating to a circumstance of *479which he knew nothing ; and, of course, as he knew nothing about the matter, whether true or false, it could not be expected that he would either assent or deny. Judge Sharkey there says: “Whenever one party speaks of a matter which must necessarily be within the knowledge of the other, the suffering the statement to remain uncontradicted may, with propriety, be considered as an admission of the fact stated. But the rule cannot be extended further. If, therefore, the matter spoken of be not within the knowledge of the party addressed, his failure to contradict the statement cannot amount to an admission of its truth.” So, in case from 22 Cal. 232, the correctness of the general rule is admitted, but was refused enforcement in that case, because the statements (made in presence of the party and which he failed to deny) consisted of the testimony of a witness in court, and in the trial of the case. It was there entirely improper, as the court very well says, to impose an obligation on a party to deny, in open court, the testimony of witnesses then being heard. “A denial or contradiction under such circumstances would produce great confusion, and cause continual wrangling between the party and the witnesses. There is a certain regularity, order and decorum required in such proceedings, which precludes parties from interposing with denials and objections as they could in common conversations.”
Neither is there any difficulty here to discover that the lower court, by refusing the evidence offered, excluded matter material to the issues then involved. There is no question but that “ this court will not reverse a judgment for refusal of the trial court to admit evidence, if it cannot determine from the record whether the evidence is material or not.” 80 Mo. 199; 83 Mo. 187; 91 Mo. 408. So that, if this record simply showed questions to witness Sapp, asking him to state any conversation he had with Ball in relation to his arm, with objection thereto, and same sustained, with nothing *480further, then these oases just cited would apply, since this court would be unable to say that even an answer by the witness would furnish any matter material for the jury’s consideration. But, in the case at bar, the witness Sapp was proceeding to state, and, in fact, did state, matter material to the issues involved. The court-excluded what had been said, and refused to permit further testimony of a like kind. The evidence offered tended to reduce the extent of recovery. It tended to prove that plaintiff was feigning, or exaggerating, his injuries so as to inflate his. verdict, and was clearly relevant and proper matter for the consideration of the jury. Holding these views, I am of the opinion that the judgment of the circuit court should be reversed and cause remanded for a new, trial, and, with the concurrence of Ellison, J., who is of the same opinion, it is so ordered. Smith, P. J., dissents for reasons set out in his separate opinion to which this is appended.